SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

727
CA 16-00043
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


MICHAEL STEBICK, RONALD R. ANASTASIA AND
JEFFREY R. ANASTASIA, PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

RITA MCGEE, PATRICIA L. HUSTED, SANDRA L.
KIBODEAUX, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


COLLIGAN LAW LLP, BUFFALO (A. NICHOLAS FALKIDES OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

WAGNER & HART, LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from a corrected order and judgment (one paper) of the
Supreme Court, Cattaraugus County (Michael L. Nenno, A.J.), entered
November 4, 2015. The corrected order and judgment granted the motion
of plaintiffs for summary judgment, declared null and void the subject
deed of conveyance and granted plaintiffs specific performance.

     It is hereby ORDERED that the corrected order and judgment so
appealed from is unanimously affirmed without costs.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court